Citation Nr: 1411465	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than March 1, 2008 for payment of additional benefits for a dependent spouse.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to November 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Virtual VA paperless claims processing system includes a brief dated in January 2014 from the Veteran's representative.  Other documents in the Virtual VA paperless claims processing system and on the Veterans Benefits Management System are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The Board notes that the Veteran's representative in a statement dated in April 2012 indicated that the Veteran requested a Travel Board hearing on his Form 9 Appeal dated in June 2010.  The Veteran on his Form 9 Appeal received in June 2010 clearly indicated that he did not want a Board hearing and there is no correspondence elsewhere in the file showing that the Veteran requested a Board hearing.  


FINDINGS OF FACT

1. In August 1987, a marriage certificate was received showing that on August [redacted], 1987 the Veteran married his current spouse, A.F.L.

2. In August 1987, the Veteran submitted VA Form 21-686c, Declaration of Status of Dependents, and listed A.F.L. as his dependent spouse. 

3. By rating decision issued in June 1991, the Veteran was awarded a rating of 30 percent for his right foot disability (effective November 13, 1986), making him eligible to receive the dependency allowance.

4. In a July 1991 cover letter to the above referenced rating decision, the Veteran was requested to complete and return the enclosed VA Form 21-686c, Declaration of Status of Dependents.

5. In February 2008, VA received the Veteran's VA Form 21-686c, Declaration of Status of Dependents, listing A.F.L. as his dependent spouse.  

6. A November 2008 letter notified the Veteran that his dependent spouse, A.F.L., was added to his award effective March 1, 2008, the first day of the month following the date he became eligible for dependency allowance. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to March 1, 2008 for payment of additional benefits for a dependent spouse are not met.  38 U.S.C.A. 
§§ 1115, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's effective date claim on appeal, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

Regardless our duty owed to the Veteran has been met.  The Veteran has been provided with the regulations governing his claim for an earlier effective date for payment of additional benefits for a dependent spouse.  He was afforded the opportunity to submit additional evidence and testify at a Board hearing, which he declined. 

Analysis

The Veteran contends that his increased award due to his marriage should be earlier than March 1, 2008.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. 
§ 5110(a)  

The effective date of the award of any benefit or increase by reason of marriage shall be the date of that event if proof is received by VA within a year from the date of marriage. 38 U.S.C.A. § 5110(n). 

An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  

An additional amount of compensation may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  

Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. 
§ 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f),(n); 38 C.F.R. § 3.401(b)(1).

The earliest date for commencement of payment of an additional award of compensation for a dependent spouse is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

In November 1986, the Veteran filed a claim of service connection for a right foot disability and indicated at the time that he was married to his former spouse L.K.  The RO in a December 1986 rating decision granted service connection for a right foot injury and assigned a 20 percent rating and the Veteran appealed the assignment of the initial 20 percent rating.  During the pendency of the appeal, the Veteran filed Form 21-686c, Declaration of Status of Dependents, and indicated that his current spouse was A.D.F.  This form is dated August 25, 1987 and there is no date received stamp indicated on the form.  Along with this form, the Veteran submitted a marriage certificate that showed that he and A.D.F. were married on August [redacted], 1987.  Although there is no date stamp indicating when these documents were received, other documents filed in close proximity in the claims file were received in September 1987.  The Board accepts his marriage certificate and Form 21-686c as having been received in August 1987.  

In June 1991 the Board granted a rating of 30 percent and the RO in a rating decision in June 1991 implemented the Board's decision and assigned a 30 percent rating for the right foot disability effective November 13, 1986, the date the Veteran's claim was received.  On July 12, 1991 the RO notified the Veteran of this rating action and informed him that his award provides for a 30 percent rating effective December 1, 1986.  In the July 1991 letter, the RO also requested that he "(c)omplete and return the enclosed VA Form 21-686c."  On February 13, 2008, VA Form 21-686c, Declaration of Status of Dependents, was received from the Veteran where he listed A.F.L., formerly A.D.F., as his dependent spouse and provided her Social Security number.  In November 2008 the RO informed the Veteran that his February 2008 Declaration of Status of Dependents was received and that A.F.L. was added to his benefits effective March 1, 2008.  The Veteran disagreed with the effective date and reported that he was told that his effective date would go back 12 to 24 months from the date of his application.  See January 2009 notice of disagreement, June 2010 Form 9 Appeal.   

An award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating but only if proof of dependents is received within one year from the date of notification of such rating action.  See 38 U.S.C.A. § 5110(f).  Although in August 1987 VA was aware of the Veteran's marriage to A.F.L., the Veteran was not granted a 30 percent rating until June 1991, with an increase in payment effective December 1, 1986, and on July 12, 1991 was notified that he was granted the 30 percent rating.  He did not provide the requested evidence regarding his current status of dependents within one year of the July 1991 notification.  Instead, the Veteran provided on February 13, 2008, when VA received his Form 21-686c, Declaration of Status of Dependents, where he listed A.F.L. as his dependent spouse.  The Veteran does not contend that he responded any time earlier to the July 1991 request for verification of dependents.  Rather, in a statement received in January 2009 he stated that "I realize that is my fault but I had just learned in February that I should have been receiving an additional amount for my spouse all these years."  The Court has held that the effective date for additional compensation for dependents shall be the same as the date of the rating decision giving rise to such entitlement, irrespective of any previous grant of § 1115 benefits.  All that is required is that the proof of dependents be submitted within one year of the notice of rating action.  Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009).  The Court reasoned that 

(t)he status of dependents can be ever changing.  A determination of additional compensation for dependents that is well-settled for several years could require alteration in situations where a new child is born, the veteran and spouse divorce, or a dependent ages out or dies.  Each of these events requires a recalculation not only of the amount of benefits being awarded, but also of the effective dates assigned." 

Id.  

As the Veteran did not provide evidence of dependency within one year of the July 1991 notification letter, the effective date must be the date he provided such evidence, which is February 13, 2008, when VA received the Veteran's Form 21-686c, Declaration of Status of Dependents.  Because commencement of payment of this additional award is the first day of the month following the effective date, the Veteran began receiving the benefit on March 1, 2008.  See 38 C.F.R. § 3.31.  Such is the correct effective date for payment of additional benefits for a dependent spouse, and an earlier effective date must be denied. 

ORDER

Entitlement to an effective date earlier than March 1, 2008, for payment of additional benefits for a dependent spouse is denied. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


